NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicants amended the claims. The amended claims were examined.
US 2019/0270432, 2019/0219043, 2017/0182980, 2016/0339875, 2008/0190988, 2014/0023537 are made of the record to show the state of the art with respect to cleaning devices.
The prior art applied and cited in the previous Office action is still considered to be the closest prior art with respect to the amended claims.
The prior art fails to teach or fairly suggest an operation portion and a connecting protrusion portion as claimed together with all other limitations recited by claim 1.

  The prior art fails to teach or fairly suggest a seal member with a groove as claimed together with the inner peripheral surface as claimed together with all other limitations recited by claim 12.
Claims 1, 3-7 and 9-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711